Citation Nr: 0809737	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  07-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for total left knee replacement, to include 
restoration of a 60 percent rating.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son.




ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1944.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the St. Petersburg, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2008.  A 
transcript of that hearing is associated with the claims 
file.  

A motion to advance this case on the docket was granted by 
the Board in February 2008.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).


REMAND

In the veteran's VA Form 21-527 Income-Net Worth and 
Employment Statement, submitted in March 2007, he indicated 
that he was currently in receipt of monthly Social Security 
payments.  The RO or AMC should inquire as to whether the 
veteran is currently in receipt of Social Security Disability 
(SSD) benefits and if so, for what disability or 
disabilities.  If the veteran is in receipt of SSD benefits 
due to his left knee and/or low back disability, the RO 
should attempt to obtain a copy of the Social Security 
Administration (SSA) determination for the veteran as well as 
the records upon which the determination was based. 

The record reflects that the veteran was most recently 
afforded a VA orthopedic examination to determine the degree 
of severity of his total left knee replacement in July 2006.  
During the veteran's February 2008 hearing, he alleged that 
his left knee disability had increased in severity since the 
July 2006 VA examination.  The recent medical evidence of 
record, moreover, documents numerous complaints of gait 
disturbance and frequent falls which led to the issuance of a 
standard wheelchair in February 2007 for purposes of 
mobility.  Given the reported worsening of the veteran's 
symptoms since his VA examination, the Board finds that a new 
VA examination is necessary in order to decide the veteran's 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 and Supp. 
2007); 38 C.F.R. § 3.159(c)(4) (2007).  See also Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

With respect to the veteran's claim of entitlement to a TDIU, 
the Board finds that this issue is inextricably intertwined 
with the issue being remanded.  See Babchak v. Principi, 3 
Vet. App. 466 (1992).  Moreover, further development of the 
record, to include current VA examinations, is in order 
before the Board decides this claim. 

Finally, the Board notes that any records pertaining to 
treatment of the veteran's left knee disability and low back 
disability at the VA Medical Center (VAMC) in West Palm 
Beach, Florida since February 2007 should be obtained.  In 
addition, while this case is in remand status, the RO or the 
Appeals Management Center (AMC) should provide the veteran 
with all required notice in accordance with Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan.30, 2008).

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should provide 
the veteran and his representative the 
notice required under Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet.App. Jan. 
30, 2008).  It should specifically 
request him to indicate whether he has 
been awarded disability benefits by the 
SSA and if so, whether the award was 
based in whole or in part upon service-
connected disability. 

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the veteran 
confirms that he has been awarded SSA 
disability benefits based on service-
connected disability, it should request 
the SSA to provide a copy of any 
disability determination it has rendered 
for the veteran, as well as a copy of 
the record upon which the determination 
was based.  Additionally, it should 
associate with the claims folder a copy 
of any pertinent VA outpatient records 
for the period since February 2007.  If 
the RO or the AMC is unsuccessful in its 
efforts to obtain any evidence 
identified by the veteran, it should so 
inform the veteran and his 
representative and request them to 
submit the outstanding evidence.

3.  Thereafter, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination to determine the current 
degree of severity of his left knee and 
low back disabilities.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence 
of pain and to the extent possible the 
examiner should assess the degree of 
severity of any pain.

Regarding the veteran's left knee, the 
examiner should provide an opinion 
concerning the degree of severity 
(whether mild, moderate, or severe) of 
any lateral instability or subluxation 
of the left knee.  The examiner should 
also determine whether ankylosis of the 
left knee is present and if so to what 
degree.  The examiner should also 
determine whether the veteran's left 
knee replacement results in chronic 
residuals consisting of severe painful 
motion or weakness in the affected 
extremity.

In terms of the veteran's left knee and 
low back disabilities, tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also 
be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-
ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the examiner 
should assess the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's left knee and low back 
disabilities on his ability to work, to 
include whether they render him 
unemployable.  The rationale for all 
opinions expressed should also be 
provided.

4.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO or the AMC should also 
undertake any other indicated 
development.

6.  Thereafter, the RO or the AMC should 
readjudicate the issues on appeal in 
light of all pertinent evidence and 
legal authority.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO or the 
AMC should issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



